Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                    May 22 2014, 10:36 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                  GREGORY F. ZOELLER
Acklin Law Office, LLC                          Attorney General of Indiana
Westfield, Indiana
                                                JAMES B. MARTIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

THOMAS H. FULLER, III,                          )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 84A01-1307-CR-336
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE VIGO SUPERIOR COURT
                          The Honorable Michael Rader, Judge
                           Cause Nos. 84D05-1111-FD-3633
                                      84D05-1203-FD-973


                                       May 22, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHEPARD, Senior Judge
       Thomas H. Fuller III pled guilty to three class D felonies. The trial court allowed

him to serve a portion of his sentence on work release. The State later alleged that Fuller

violated the terms of work release. After a hearing, the court ordered him to serve his

entire previously-suspended sentence. Fuller challenges the extent of the time revoked.

We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Fuller had pled guilty to class D felony receiving stolen auto parts in case 3633

and to separately filed charges of class D battery resulting in bodily injury and class D

operating a vehicle while intoxicated in case 973. On December 21, 2012, the court

sentenced Fuller to two years in case 3633, followed by two-year concurrent sentences in

973. It suspended the sentences except for 180 days of each sentence to be served

consecutively on work release under the Vigo County Community Corrections Program.

       On March 26, 2013, the State petitioned to revoke Fuller’s probation in both cause

numbers. After an evidentiary hearing, the court determined Fuller had violated the

terms of his probation by: (1) consuming alcohol; (2) consuming methamphetamine; (3)

failing to timely find employment; and (4) failing to pay work release fees. The Court

sentenced Fuller as follows:

       I guess the problem I have is that you’ve got two (2) prior meth convictions
       and a resisting law enforcement conviction. Those are priors, we are here
       on two new cases where you’ve plead [sic] guilty to Battery Resulting in
       Bodily Injury, that was on a law enforcement officer. Operating a vehicle
       while intoxicated, a felony. And receiving stolen auto parts, a felony. I
       think, it’s to [sic] many chances, and that’s part of what’s wrong with the
       system, there is no accountability.

                                         *****

                                            2
       No, I understand, actions have consequences though, and you’ve been
       given multiple opportunities. You’re revoked for the balance of your
       sentence, four (4) years with the Indiana Department of Correction.

Tr. pp. 35-36. This appeal followed.

                                          ISSUE

       Fuller claims the court abused its discretion in ordering him to serve his entire

previously-suspended sentence.

                             DISCUSSION AND DECISION

       If a trial court determines that a person has violated a term of probation before

termination of the period, the court may order execution of all or part of the sentence that

was suspended at the time of initial sentencing. Ind. Code § 35-38-2-3(h) (2012). A trial

court’s sentencing decision on a probation violation is reviewed under the abuse of

discretion standard. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). An abuse of

discretion occurs where the decision is clearly against the logic and effects of the facts

and circumstances. Id.

       Here, Fuller does not contest the court’s determination that he committed four

probation violations. Instead, he challenges his sentence, saying he stayed off drugs for

several years before using again in the instant cases. Fuller further notes that he freely

admitted during the revocation hearing that he had used illegal drugs and points out that

he has voluntarily participated in drug counseling programs. He thus says that the court

should not have ordered that the full four-year sentence be executed.




                                             3
       The trial court correctly noted that Fuller has been given numerous chances to

reform and has chosen not to comply. He admitted to using illegal drugs from a young

age. He further conceded that he has participated in numerous drug treatment programs

in the past but that he relapsed after the programs ended. In addition, Fuller said at the

revocation hearing that he has prior convictions for operating while intoxicated, meth-

related offenses, and resisting law enforcement.

       It is also notable that Fuller tested positive for alcohol and methamphetamine just

one month into his one-year term of work release. The Community Corrections program

took away some credit time due to those violations but allowed him to remain in the

program.

       Unfortunately, despite being given yet another chance, Fuller chose not to comply.

He failed to find a job for seventy-six days after entering the program. He found a job

the day after the State filed a petition to revoke. Fuller also failed to pay work release

program fees and accrued a debt of $449.00.

       All in all, the court’s decision that Fuller had been extended enough chances is not

against the logic and effect of the facts and circumstances before the court. See Butler v.

State, 951 N.E.2d 255, 262-63 (Ind. Ct. App. 2011) (no abuse of discretion in imposing

the balance of a suspended sentence where probationer continued to abuse alcohol and

illegal drugs despite previously participating in treatment).

                                      CONCLUSION

       For the reasons stated above, we affirm the trial court’s judgment.

       Affirmed.

                                              4
VAIDIK, C.J., and MAY, J., concur.




                                     5